DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 2/15/2021, with respect to Claim 5 have been fully considered and are persuasive.  The objection of Claim 5 has been withdrawn. 
Since the informality in previously-presented claim 5 has been corrected, the examiner hereby withdraws the objection of Claim 5.
Applicant’s arguments, see pages 7-10, filed 2/15/2021, with respect to Claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of Claim 1 has been withdrawn. 
The applicant argues that Ferguson fails to disclose, suggest, or render obvious the amended limitations of amended claim 1, with respect to Ferguson fails to disclose at least the following limitations defined in amended claim 1: "detecting an actual voltage value of the input port; determining that the actual voltage value of the input port is less than a preset voltage value; wherein the input port includes at least one input port; in a case where one input port is connected to a power supply, the actual voltage value of the input port is an actual voltage value of the one input port, and the preset voltage value is a default voltage value corresponding to the power supply which is connected to the one input port; and in a case where at least two input ports are connected to at least two power supplies in one-to-one correspondence, the actual voltage value of the input port is a sum of actual voltage values of 
The examiner finds the amendment and arguments provided the applicant to be sufficient for overcoming the 35 U.S.C. 102(a)(2) rejection, therefore the rejection of Claim 1 is hereby withdrawn. 
Allowable Subject Matter
Claims 1-3, 5, and 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, discloses a method for estimating a load current of a power supply, applied to a universal serial bus (USB) connection line, comprising: 
after an input port of the USB connection line is connected to the power supply and an output port of the USB connection line is connected to a load, supplying, by the power supply, power to the load through the USB connection line to obtain an initial load current value; 
detecting an actual voltage value of the input port; 
determining that the actual voltage value of the input port is less than a preset voltage value; 
wherein the input port includes at least one input port; 

adjusting the initial load current value until the actual voltage value of the input port corresponding to an adjusted load current value is greater than or equal to the preset voltage value; and 
outputting the adjusted load current value as a load current value of the power supply (highlighted for emphasis).
Claims 2, 4, and 11 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2, 4, and 11 are too considered as allowed. 
Regarding Claim 5, the references cited on PTO-892 form, alone or in combination form, fail to disclose a universal serial bus (USB)-type converter, comprising:
an input port, an output port and a power supply load capability estimation unit, wherein the input port is configured to be connected to a power supply; 
the output port is configured to be connected to a load; and 
the power supply load capability estimation unit is configured to: 
in a case where the power supply supplies power to the load through a USB connection line to obtain an initial load current value, detect an actual voltage value of the input port; 
in a case where the actual voltage value of the input port is less than a preset voltage value, adjust the initial load current value until the actual voltage value of the input port corresponding to an adjusted load current value is greater than or equal to the preset voltage value, and output the adjusted load current value as a load current value of the power supply; 
wherein the power supply load capability estimation unit comprises a control circuit, a switch circuit and a voltage detection circuit, wherein the control circuit comprises a set value sending port, a voltage acquisition port, an enable output end and a comparison circuit, the set value sending port is connected to the output port, the voltage acquisition port, which serves as a first input end of the control circuit, is connected to the voltage detection circuit and is configured to acquire the actual voltage value of the input port, and the comparison circuit is connected to the voltage acquisition port and is configured to: 
receive the actual voltage value of the input port, and compare the actual voltage value of the input port with the preset voltage value stored in the control circuit to form a control signal which is output by the enable output end of the control circuit, wherein in a case where the actual voltage value of the input port is less than the preset voltage value, the enable output end of the control circuit outputs a first control signal to adjust the initial load current value and obtain an adjusted load current value; and
in a case where the actual voltage value of the input port is greater than or equal to the preset voltage value, the enable output end of the control circuit outputs a second control signal; 
wherein the switch circuit is connected to a voltage bus, the enable output end of the control circuit is connected to an enable input end of the switch circuit; and 
wherein the voltage detection circuit, which is connected between the voltage bus and a ground and connected to the voltage acquisition port of the control circuit, is configured to detect the actual voltage value of the input port and send the actual voltage value of the input port to the voltage acquisition port of the control circuit (highlighted for emphasis).
The BOLD portions highlighted above are not taught by the prior art references cited on PTO-892 form, alone or in combination form. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed therefore as the underlined text above is not required in a case where the actual voltage of the input port is greater than a preset voltage value, the steps contingent upon “…the actual voltage of the input port being less than a preset voltage value…” so long as the claimed power supply load capability estimation unit is taught. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
Claims 7-10 and 12-17 depend upon that of Claim 5, and require all of the limitations of Claim 5, therefore Claims 7-10 and 12-17 are too considered as allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to USB-type converters and methods for estimating a load current of a power supply with respect to the USB-type converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858